UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 11, 2014 WMI LIQUIDATING TRUST (Exact name of registrant as specified in its charter) Commission File Number:000-54922 DELAWARE 45-6794330 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 1, SUITE 3000 SEATTLE, WASHINGTON 98101 (Address of principal executive offices, including zip code) (206) 432-8887 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 11, 2014, WMI Liquidating Trust and WMI Holdings Corp. entered into Amendment No. 2 to Transition Services Agreement (the “Amendment”), which amended certain provisions of that certain Transition Services Agreement, dated as of March 22, 2012, by and between such parties, as amended on September 24, 2012.A copy of the Amendment is attached hereto as Exhibit 99.1 and is incorporated herein by reference. 2 Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description EX-99.1 Amendment No. 2 to Transition Services Agreement 3 Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WMI LIQUIDATING TRUST Date: December 17, 2014 By: /s/ Charles E. Smith Charles E. Smith Executive Vice President, General Counsel and Secretary 4
